United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.M., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Greensboro, NC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2177
Issued: March 20, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 27, 2007 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ merit decision dated July 11, 2007 denying her claim for an additional
schedule award. She also appealed a nonmerit decision dated July 26, 2007. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merit and nonmerit issues of
this case.
ISSUES
The issues are: (1) whether appellant has more than 20 percent impairment of her right
upper extremity for which she has received schedule awards; and (2) whether the Office properly
refused to reopen appellant’s case for further consideration of the merits of her claim pursuant to
5 U.S.C. § 8128(a).

FACTUAL HISTORY
This case has previously been before the Board on appeal. On March 10, 2003 appellant,
then a 35-year-old automation clerk, sustained an injury to her right shoulder while lifting in the
performance of duty. She also alleged that she hit her right elbow on the machine. By decision
dated July 25, 2003, the Office accepted appellant’s claim for partial right rotator cuff tear. On
August 19, 2003 she underwent a Neer acromioplasty and repair of rotator cuff on the right.
Appellant’s attending physician, Dr. J. Wayne Keeling, a Board-certified orthopedic surgeon,
found that she had reached maximum medical improvement on March 2, 2004 and opined that
she had 10 percent impairment of her right upper extremity. Appellant requested a schedule
award on March 17, 2004. By decision dated October 14, 2004, the Office granted her a
schedule award for three percent impairment of her right upper extremity. Appellant requested
an appeal before the Board. By decision dated June 9, 2005,1 the Board affirmed the Office’s
October 14, 2004 decision finding that the weight of the medical opinion evidence established
that appellant had no more than three percent impairment of her right upper extremity. The facts
and the circumstances of the case as set forth in the Board’s prior decision are incorporated
herein by reference.
On April 5, 2005 appellant underwent surgery of the right rotator cuff using a
biodegradable surgical anchor. The Office entered her on the periodic rolls on July 13, 2005.
Appellant requested an additional schedule award on November 7, 2005. By decision dated
May 19, 2006, the Office granted appellant a schedule award for an additional 17 percent
impairment of her right upper extremity.
On November 29, 2006 the Office interrupted appellant’s schedule award and reentered
her on the periodic rolls due to a recurrence of disability. Appellant’s March 5, 2007 arthrogram
revealed an additional full-thickness rotator cuff tear on the right. In a letter dated April 30,
2007, she stated that she did not wish to undergo additional surgery and instead requested an
impairment rating. On May 2, 2007 appellant informed the Office that she wished to elect Office
of Personnel Management benefits and receive the remainder of her schedule award.
In a note dated May 16, 2007, Dr. Keeling provided appellant’s range of motion for the
right shoulder as 55 degrees of flexion, 40 degrees of extension, 40 degrees of adduction, 40
degrees of abduction, 30 degrees of internal rotation and 45 degrees of external rotation. He
concluded that appellant had 28 percent impairment of her right upper extremity due to loss of
range of motion.
The Office medical adviser applied the American Medical Association, Guides to the
Evaluation of Permanent Impairment,2 to the range of motion figures provided by Dr. Keeling on
June 7, 2007 and determined that appellant had 19 percent impairment of the right upper
extremity by combining impairment for the range of motion figures provided by Dr. Keeling.

1

Docket No. 05-661 (issued June 9, 2005).

2

A.M.A., Guides (5th ed. 2000).

2

Appellant requested a schedule award. By decision dated July 11, 2007, the Office
denied her request for an additional schedule award on the grounds that the weight of the medical
opinion evidence as represented by the Office medical examiner established that she had no more
than 19 percent impairment of her right upper extremity. She was not entitled to additional
schedule award as she had previously received schedule awards totaling 20 percent.
Appellant requested reconsideration of the Office’s July 11, 2007 decision on July 14,
2007 and alleged an error in the Office medical adviser’s report. She stated that she was entitled
to a schedule award based on an impairment rating of 21 percent rather than 19 percent as found
by the Office medical adviser. Appellant resubmitted Dr. Keeling’s May 16, 2007 report as well
as the June 6, 2007 report of the Office medical adviser.
By decision dated July 26, 2007, the Office declined to reopen her claim for
consideration of the merits on the grounds that she failed to submit relevant and pertinent new
evidence.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of the Federal Employees’ Compensation Act3 and its
implementing regulations4 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.5 Effective
February 1, 2001, the Office adopted the fifth edition of the A.M.A., Guides as the appropriate
edition for all awards issued after that date.6
ANALYSIS -- ISSUE 1
Appellant’s attending physician, Dr. Keeling, a Board-certified orthopedic surgeon,
provided a report dated May 16, 2007 which listed appellant’s range of motion in the right
shoulder. However, he did not properly correlate his findings with the A.M.A., Guides in
reaching his impairment rating of 29 percent. The Office medical adviser applied the appropriate
provisions of the A.M.A., Guides to reach the individual impairments accorded for each loss of
range of motion. He properly found that the A.M.A., Guides provide that 55 degrees of flexion
is nine percent impairment and that 40 degrees of extension is one percent impairment of the

3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404 (1999).

5

Id.

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(a) (August 2002).

3

right upper extremity.7 The A.M.A., Guides provide that 40 degrees of adduction is not a ratable
impairment and that 40 degrees of abduction is six percent impairment.8 In accordance with the
A.M.A., Guides, 30 degrees of internal rotation is four percent impairment and 45 degrees of
external rotation is one percent impairment of the right upper extremity.9 However, the A.M.A.,
Guides provide, “The upper extremity impairment resulting from abnormal shoulder motion is
calculated from the pie charts by adding directly the upper extremity impairment values
contributed by each motion unit.”10 (Emphasis in the original.) The Office medical adviser
improperly reached his impairment rating of 19 by combining the impairments for loss of range
of motion of the shoulder rather than adding the impairments. In accordance with the provisions
of the A.M.A., Guides appellant has 21 percent impairment of her right upper extremity due to
loss of range of motion rather than 19 percent impairment as found by the Office medical
adviser. She has already received schedule awards totaling 20 percent impairment of her right
upper extremity. On return of the record, the Office should issue an appropriate decision
granting appellant a schedule award for an additional one percent impairment of her right upper
extremity.11
CONCLUSION
The Board finds that appellant has 21 percent impairment of her right upper extremity.

7

A.M.A., Guides 476, Figure 16-40.

8

Id. at 477, Figure 16-43.

9

Id. at 479, Figure 16-46.

10

Id. at 474.

11

Due to the disposition of this issue, the Office’s July 26, 2007 nonmerit decision is moot.

4

ORDER
IT IS HEREBY ORDERED THAT the July 11, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed as modified.
Issued: March 20, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

